Appeal from a judgment *841of the County Court of Chemung County (Castellino, J.), rendered June 23, 1989, convicting defendant upon her plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Contrary to defendant’s claim, we do not find the sentence imposed to be harsh and excessive. She was permitted to plead guilty to the reduced charge of attempted criminal sale of a controlled substance in the third degree in full satisfaction of a two-count indictment. Further, upon her plea she was informed that she could receive a prison sentence with a maximum term of 15 years (see, Penal Law § 70.00 [2] [b]). Instead she received a prison term of only 1 to 3 years. Under the circumstances and given defendant’s previous criminal record, as well as the presentence report indicating that she was not an appropriate candidate for probation (see, People v Gholston, 137 AD2d 765, lv denied 71 NY2d 896; People v McManus, 124 AD2d 305), we find no abuse of discretion in the sentence imposed by County Court (see, People v Suitte, 90 AD2d 80).
Judgment affirmed. Casey, J. P., Weiss, Mercure, Crew III, and Harvey, JJ., concur.